[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

             United States Court of Appeals
                 For the First Circuit

No. 97-2041

                     RONALD E. EGAN,

                   Plaintiff, Appellee,

                            v.

             ATHOL MEMORIAL HOSPITAL, ET AL.,

                 Defendants, Appellants.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Nathaniel M. Gorton, U.S. District Judge]

                          Before

                  Torruella, Chief Judge,
           Boudin and Stahl, Circuit Judges.

 Ronald E. Egan on brief pro se.
 Francis D. Dibble, Jr., J. Michael Scully and Bulkley,
Richardson and Gelinas on brief for appellants Athol Memorial
Hospital.
 Gerard R. Laurence, Karyn Polito and Milton, Laurence & Dixonon brief for appellant Yong Min Chi, M.D.

June 4, 1998

        Per Curiam.  We have carefully reviewed the briefs
and the record in this case and conclude that the district
court did not abuse its discretion in denying the motion of
appellants for costs and fees under 42 U.S.C.  11113.  SeeMaine Audobon Soc'y v. Purslow, 907 F.2d 265, 269 (1st Cir.
1990) ("[w]here evaluative judgments in discretionary matters
are concerned, the trier's choice among plausible alternatives"
cannot amount to abuse of discretion).
          The motion of appellants for attorneys' fees filed in
this court is denied and all other pending motions are deniedas moot.
          The judgment of the district court is affirmed.  No
costs.